DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 4/24/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/082,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
The rejection of claims 1-3,7 and 9-11 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is hereby withdrawn in view of the claim amendments filed on 3/29/22.
The rejections of:
claims 1-11 under 35 U.S.C. 103(a) as being unpatentable over Robbins (US 2008/0161248; of record), as evidenced by Urology Care Foundation (Urinary Tract Infections in Adults, https://www.orologyhealth.org/urology-a-z/urinary-tract-infections-in-adults) in view of Kim et al. (Journal of Medicinal Plants Research Vol. 4(23), p. 2452-2459, 4 December 2010)
are hereby withdrawn in view of the claim amendments filed on 3/29/22.
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Pritchard on 7/15/22.
The application has been amended as follows: 
In the Claims:
Claim 1. In lines 13-15 (p. 2), the phrase “wherein when R1 is C6-C15 alkyl or alkenyl, the BKCA channel activity degradation-related condition, disease or disorder is at least one selected from the group consisting of lower urinary tract disorder and impotence, and” is deleted.
Claim 1. In lines 17-18 (p. 2), the phrase “at least one selected from the group consisting of” is replaced with “a”.
Claim 1. In line 18 (p. 2), the phrase “impotence,” is replaced with “and”
Claim 1. In line 2 (p. 3), the phrase “characterized by” is added after “is”.
Claim 1. In line 4 (p. 3), “or” is added is added before “nocturia”.
Claim 1. In line 6 (p. 3), “or is added before “sensory”.
Claim 1. In line 8 (p. 3), the phrase “lower urinary tract disorder symptoms including” is deleted.
Claim 1. In line 9 (p. 3), “or” is added before “anuria”.
Claim 1. In line 14 (p. 3), “and” is added after “patients;”.
Claim 1. In line 18 (p. 3), “or” is added before “spastic”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Robbins (US 2008/0161248; of record), a method of decreasing a side effect of treatment with a calcineurin inhibitor comprising administering to a subject receiving treatment with said calcineurin inhibitor an amount of a BTB transport protein modulator sufficient to reduce said side effect in combination with said calcineurin inhibitor. (claim 26 of Robbins). The BTB transport protein modulator is a flavonoid or flavonoid derivative selected from the group consisting of quercetin, isoquercetin, flavon, chrysin, apigenin, rhoifolin, diosmin, galangin, fisetin, morin, rutin, kaempferol, myricetin, taxifolin, naringenin (the compound of instant formula I wherein R1=H, R2=OH, R5=H, R4=OH, and R3=H)) naringin, hesperetin, hesperidin, chalcone, phloretin, phlorizdin, genistein, biochanin A, catechin, and epicatechin (claim 40 of Robbins). The side effect which is treated with the BTB transport protein modulator (compound of instant formula I) is a renal and/or urogenital side effect selected from nephrotoxicity, renal function impairment, creatinine increase, urinary tract infection (UTI), oliguria, cystitis haemorrhagic, hemolytic-uremic syndrome or micturition disorder (claims 33 and 34 of Robbins). However, Robbins does not teach wherein the disease is a lower urinary tract disorder not caused by infection. 
The prior art is free of any teaching or suggestion of a method of preventing or treating a lower urinary tract disorder not caused by infection by administering a composition containing a flavanone derivative represented by chemical formula I or a pharmaceutically acceptable salt thereof to a subject whose activity of the BKCA channel is lowered compared to a normal level, or the BKCA channel is inactivated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins et al. (WO 2009/158031) teaches a link between naringenin (species of the claimed formula I) and impotence (see interview summary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617